internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ -------------- ------------------- --------------------------------- in re --------------------------------------------------- ------------------------------------------------------------ ------------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-129719-15 date february legend taxpayer taxpayer daughter son daughter’s trust son’s trust year year year dear -------------- ----------------------------------------- ----------------------------------- ---------------------- ------------------------- ------------------------------------------------------ -------------------------------------------------------- ------ ------ ------ this letter responds to your authorized representative’s letter of date requesting rulings under sec_2642 and sec_2652 of the internal_revenue_code sec_26_2654-1 of the generation-skipping_transfer_tax regulations and sec_301_9100-3 of the procedure and administration regulations the facts submitted and the representations made are as follows in year a year after date taxpayer created daughter’s trust in year taxpayer created son’s trust both trusts have gst tax potential in year taxpayer made gifts to both trusts taxpayer and taxpayer retained a tax professional to prepare their respective form_709 united_states gift and generation-skipping_transfer_tax returns to report the gifts on these returns taxpayer and taxpayer elected to treat gifts made by either as made by both under sec_2513 the tax professional plr-129719-15 inadvertently reported the gifts as made outright to daughter and son instead of made to daughter’s trust and son’s trust as a result taxpayer and taxpayer failed to elect out of the deemed_allocation of generation-skipping_transfer gst_exemption to the gifts by sec_2632 on their respective form_709 taxpayer and taxpayer died in year with taxpayer predeceasing taxpayer the failure to correctly report the year gifts and to elect out of the deemed_allocation of gst_exemption by sec_2632 was discovered after their deaths prior to their deaths taxpayer and taxpayer each created a revocable_trust and a will that provided that the bulk of their estates are distributed pursuant to the terms of their respective revocable_trust paragraph a of taxpayer 2’s revocable_trust provides for the creation of a marital trust for the benefit of taxpayer paragraph l permits the trustee to divide any trust into two or more trusts for any_tax or other purpose paragraph b v of taxpayer 1’s revocable_trust provides that certain property is to be contributed to a family_trust the terms of which are set forth in paragraph in the event taxpayer predeceases taxpayer paragraph l permits the trustee to divide any trust into two or more trusts for any_tax or other purpose the personal representative of the estates of taxpayer and taxpayer retained a tax professional to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for each estate on the form_706 for taxpayer 2’s estate the tax professional made the qualified terminal interest property qtip_election for property funding the marital trust established under paragraph a of taxpayer 2’s revocable_trust the tax professional also made a reverse_qtip_election under sec_2652 for a portion of this property describing this property as held in a gst exempt marital trust on the form_706 the tax professional however failed to sever the marital trust into a gst exempt and nonexempt marital trust thus creating the gst exempt marital trust on the form_706 for taxpayer 1’s estate the tax professional allocated taxpayer 1’s available gst_exemption to a_trust described as the gst exempt family_trust on the form_706 the tax professional however failed to sever the family_trust established by paragraph into a gst exempt and nonexempt family_trust thus creating the gst exempt family_trust the personal representative is requesting the following rulings an extension of time under sec_301_9100-3 to elect out of the deemed_allocation of gst_exemption by sec_2632 to the gifts made to daughter’s trust and son’s trust in year plr-129719-15 an extension of time under sec_301_9100-3 to retroactively sever on a fractional basis the marital trust created under paragraph a of taxpayer 2’s revocable_trust into a gst exempt and nonexempt marital trust under sec_26_2654-1 to make a retroactive reverse_qtip_election under sec_2652 with respect to the exempt trust in the correct amount of taxpayer 2’s remaining gst_exemption and to make a retroactive_allocation of gst_exemption to the exempt trust in the correct amount of taxpayer 2’s remaining gst_exemption an extension of time under sec_301_9100-3 to retroactively sever on a fractional basis the family_trust established by paragraph of taxpayer 1’s revocable_trust into a gst exempt and nonexempt family_trust under sec_26_2654-1 and to make a retroactive_allocation of gst_exemption to the exempt trust in the correct amount of taxpayer 1’s remaining gst_exemption law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-129719-15 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent’s gross_estate sec_2513 provides generally that for gift_tax purposes if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust as defined in sec_2632 sec_2632 provides that an individual i may elect to have sec_2632 not apply to i an indirect_skip or ii any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 shall be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2632 or on such later date or dates as may be prescribed by the secretary sec_2632 provides that an election under sec_2632 may be made on a timely filed gift_tax_return for the calendar_year for which the election is to become effective sec_26_2632-1 provides in part that to elect out of the deemed_allocation of gst_exemption to an indirect_skip the form_709 with the attached election out statement must be filed on or before the due_date for timely filing within the meaning of sec_26_2632-1 of the form_709 for the calendar_year in which the first plr-129719-15 transfer to be covered by the election out was made sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and plr-129719-15 c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-1 through sec_301 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-129719-15 ruling based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore personal representative is granted an extension of time of days from the date of this letter to elect out of the deemed_allocation of gst_exemption by sec_2632 for the gifts to daughter’s trust and son’s trust in year the elections should be made on supplemental form sec_709 for year and filed with the internal_revenue_service center cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to each the supplemental form_709 ruling in this case as a result of the qtip_election made on the form_706 the property in the marital trust is includible in taxpayer 1’s gross_estate pursuant to sec_2044 taxpayer accordingly is the transferor of the property in the marital trust for gst tax purposes the reverse_qtip_election made on the form_706 is not effective because it was not made for all of the property in marital trust however if the marital trust is severed in a manner consistent with sec_26_2654-1 into two trusts a gst exempt and nonexempt marital trust and the value of the property in the gst exempt marital trust is equal to the remaining gst_exemption of taxpayer the reverse_qtip_election will be effective for the resulting gst exempt marital trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the personal representative is granted an extension of time of days from the date of this letter to sever the marital trust in a manner consistent with the requirements of sec_26 b ii into a gst exempt and nonexempt marital trust as described herein the severance should be reported on a supplemental form_706 for the estate of taxpayer the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 ruling in this case on the form_706 for taxpayer 1’s estate the tax professional allocated taxpayer 1’s available gst_exemption to a_trust described as the gst exempt family_trust on that form but failed to sever the family_trust into a gst exempt and nonexempt family_trust if the family_trust is severed in a manner consistent with sec_26_2654-1 into two trusts a gst exempt and nonexempt family_trust and the plr-129719-15 value of the property in the gst exempt family_trust is equal to the remaining gst_exemption of taxpayer the allocation will be effective for the resulting gst exempt family_trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the personal representative is granted an extension of time of days from the date of this letter to sever the family_trust in a manner consistent with the requirements of sec_26 b ii into a gst exempt and nonexempt family_trust the severance should be reported on a supplemental form_706 for the estate of taxpayer the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 in accordance with the power_of_attorney on file with the office we have sent a copy of this letter to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosures copy for sec_6110 purposes cc
